IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ralph Duquette,                                :
                                               : No. 1511 C.D. 2015
                              Petitioner       : Submitted: March 18, 2016
                                               :
                       v.                      :
                                               :
Pennsylvania Historical                        :
and Museum Commission,                         :
                                               :
                              Respondent       :


BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                   FILED: June 21, 2016

               Ralph Duquette (Requester), pro se, petitions for review from a final
determination of the Office of Open Records (OOR) that denied in part and
dismissed in part for lack of jurisdiction his appeal from the Pennsylvania
Historical and Museum Commission’s (PHMC) response to his request under the
Right-to-Know Law (RTKL).1 Requester argues OOR erred by: determining he
modified his request on appeal; not conducting an in camera review or requiring
PHMC to substantiate its claim to exemptions; and, setting a duplication fee that is
higher than the prevailing rate. Upon review, we affirm.



      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101–67.3104.
            Requester filed a broad request for records seeking to inspect any and
all documents related to a proposed shale gas pipeline (pipeline) to be located
through multiple municipalities in Schuylkill, Lebanon, and Lancaster Counties.
Reproduced Record (R.R.) at 1a-2a. Requester sought communications between
PHMC and the pipeline’s parent company, the Williams Pipeline Company d/b/a
Transco Pipeline Company, and its contractors. Id. More particularly, the request
sought correspondence, internal communications, calendar entries, minutes of
meetings, investigations, and all other documents, including maps, pertaining to
the pipeline since January 1, 2013. Id.
            PHMC partially denied the request on the basis certain records are
exempt   from public      disclosure      under   Section   708(b)    of   the   RTKL,
65 P.S. §67.708(b). Specifically, it claimed some records reflected the internal,
predecisional deliberations of PHMC’s employees and officials, which are exempt
under Section 708(b)(10), 65 P.S. §67.708(b)(10), or identified the locations of
archeological   sites,   which   are   exempt      under    Section   708(b)(25),   65
P.S. §67.708(b)(25).
            However, PHMC granted access to 2,154 pages of responsive records.
PHMC provided contact information to set up an appointment for inspection and
noted that photocopies of the records would cost 50 cents per page. PHMC
explained it was entitled to charge 50 cents per page to copy records pursuant to
the History Code, 37 Pa. C.S. §§101-906.
            Requester appealed to OOR challenging the reasonableness of the
copying fees and requesting a fee reduction or waiver.           With respect to the
exempted records, Requester stated he “did not ask for these specific documents.”
R.R. at 7a. However, to the extent such documents related to his request, he


                                            2
demanded production. Id. Lastly, Requester sought sanctions against PHMC for
its “bad faith, non-specific, global objection.” Id. at 8a.
             OOR invited the parties to supplement the record, and it directed
PHMC to notify third parties of their ability to participate in the appeal pursuant to
Section 1101(c) of the RTKL, 65 P.S. § 67.1101(c). PHMC submitted a position
statement, asserting the History Code authorizes it to set rates for the reproduction
of its records. PHMC also argued Requester cannot modify his RTKL request on
appeal.
             As for the fees, OOR determined the History Code does not apply to
the requested records. OOR is authorized to establish fees for duplication by
photocopying for the Commonwealth and local agencies. Section 1307 (b)(1)(i) of
the RTKL, 65 P.S. §67.1307(b)(1)(i). Pursuant to this authority, OOR approved
fees up to 25 cents per page for standard-sized, black and white records.
             To the extent Requester argued PHMC should waive any copying
charges, OOR determined it lacked jurisdiction over fee waivers. OOR recognized
Section 1307(f) of the RTKL, 65 P.S. §67.1307(f) permits an agency to waive fees
when the agency deems it is in the public interest to do so. But OOR explained the
waiver of fees is not denial of access and there is no right of appeal to OOR
challenging a denial of a fee waiver request.
             In addition, OOR concluded an RTKL request cannot be modified on
appeal. OOR’s review is confined to the request as written. OOR advised this
determination does not preclude Requester from filing another request with PHMC
for this information.
             Finally, OOR determined it lacked jurisdiction to impose bad faith
sanctions. OOR explained that, although it may make findings of bad faith, only


                                           3
the courts have the authority to impose sanctions on agencies. For these reasons,
OOR denied in part and dismissed in part Requester’s appeal.
             Requester then petitioned this Court for review.2 Requester presents a
myriad of issues, which we have reframed and reordered for purposes of clarity.
First, Requester contends OOR erred by determining he modified his request on
appeal. Next, he argues OOR erred by allowing PHMC to deny access to records
based on the exemptions without requiring PHMC to substantiate its claim through
affidavits or conducting an in camera review of the records to determine the
validity of the claimed exemptions. He also claims OOR erred or acted arbitrarily
in determining a specific, non-prevailing set fee for duplication under Section
1307(b). In addition, he asserts: PHMC failed to notify third parties, including
property owners directly impacted by the pipeline, of their ability to participate in
the appeal; OOR’s interim guidelines violated his due process and equal protection
rights by requiring him to file supplemental information; OOR erred by not
sufficiently describing the records PHMC disclosed; and, OOR’s final
determination is not supported by substantial evidence.
             1. Request Modification
             First, Requester contends OOR erred by determining that he modified
his request on appeal. We disagree.
             RTKL requests must be sufficiently specific and include timeframes
and types of documents sought. Section 703 of the RTKL, 65 P.S. §67.703; Askew


      2
          This Court has jurisdiction over final determinations involving Commonwealth
agencies, such as the Commission. Section 1301(a) of the RTKL, 65 P.S. §67.1301(a). For
appeals from determinations made by the OOR involving Commonwealth agencies, our standard
of review is de novo and our scope of review is plenary. Bowling v. Office of Open Records,
75 A.3d 453, 477 (Pa. 2013).


                                            4
v. Office of the Governor, 65 A.3d 989, 992 (Pa. Cmwlth. 2013). Requesters
cannot change their RTKL requests on appeal. Pennsylvania State Police v. Office
of Open Records, 995 A.2d 515, 516 (Pa. Cmwlth. 2010). OOR is confined to the
original request as written. Id.
             Here, Requester filed a request seeking “broad categories of
documents dated since January 1, 2013” related to communications about the
pipeline. R.R. at 1a. Specifically, he requested:

             any and all emails sent to/from any [PHMC] email
             account, PHMC-related email account, or any personal
             email address of any PHMC employee and/or official -
             elected or appointed. . . .

                 Any and all documents, without restriction, related
                  to any types of communications transacted via
                  private email account, the record created on the
                  private email account becomes part of the public
                  record.

                 Any and all documents, without restriction, related
                  to any types of communications about, to, from
                  and with Williams Pipeline Company, d/b/a
                  Transco Pipe Line Company (in any of their
                  corporate forms) and/or their contractors and/or
                  agents and/or others acting on their behalf, related
                  to locating, building, placing and/or replacing,
                  maintaining, repairing, transporting, surveying for,
                  paying for, etc., natural gas and/or gasoline and/or
                  propane and /or other hydrocarbons within and/or
                  near Schuylkill County, Lebanon County and/or
                  Lancaster County.

                 Any and all copies of correspondence (including
                  but not limited to email, fax, letters, etc.) and notes
                  thereof, from and to Williams Pipeline (in any of
                  their corporate forms) and/or their contractors
                  and/or agents and/or others acting on their behalf.
                  This category includes correspondence sent to/

                                          5
                    from any township employee and/or official -
                    elected or appointed - either to their attention at
                    their respective PHMC Office or to their home
                    address.

                  Any and all internal communications (on paper or
                   in electronic form) evidencing discussions between
                   PHMC staff, departmental staff, office staff and
                   other persons employed by or on behalf of PHMC
                   re the proposed Williams pipeline and issues
                   related thereto.

                  Any and all calendar entries showing and/or
                   indicating meeting dates and times with
                   representatives and/or agents of Williams Pipeline
                   (in any of their corporate forms).

                  All minutes of meetings between PHMC personnel
                   and/or agents and Williams-related entities since
                   January 2013.

                  All documents related to PHMC investigations
                   and/or issues - state and/or federal - related the
                   proposed Williams pipeline and any of the
                   municipalities along the proposed route in the
                   above-specified counties, since January 2013.

                  Any and all other documents, including maps of
                   Williams' proposed pipeline routes, which might
                   be responsive to this request.

                                       ***

             This request is limited to the placement of the Williams
             pipeline in the above-specified counties.

R.R. at 1a-2a.
             In response to his request, PHMC identified 4,620 pages of records.
PHMC granted access to 2,154 pages of records; however, PHMC denied access to
2,466 pages of records having identified them as exempt from disclosure under

                                         6
Section 708(b) of the RTKL. The records fell into three categories: (1) records of
archeological sites (135 pages), which PHMC asserted were exempt under Section
708(b)(25) (archeological site); (2) records of determinations of eligibility (DOE)
(348 pages), which it claimed were exempt under Section 708(b)(10)
(predecisional deliberation); and, (3) Phase I Cultural Resources Survey
Archeological Report (Report) (2,161 pages), which it also claimed was exempt
under Section 708(b)(10).
              Significantly, in his appeal to OOR, Requester expressly and
repeatedly stated he did not request any of the undisclosed records. R.R. at 7a.
Nevertheless, he then attempted on appeal to modify his request to obtain them.
Id. With regard to the archeological records, he stated he “did not ask for these
specific documents,” but then he requested the documents “to the extent the
undefined ‘archeological sites’ are commonly known or would be known to
anyone involved in historical research.” Id. As for DOE records, he stated he “did
not ask for this specific type of document; however to the extent documents related
to any DOE effort were exchanged between PHMC and any private entity,
including notes and minutes of meetings . . .” he demanded their production. Id.
Finally, with regard to the Report, he stated he “did not ask for this document,” but
again requested it “to the extent documents related to any DOE effort were
exchanged between PHMC and any private entity, including notes and minutes of
meetings . . . .” Id. at 7a-8a.




                                         7
              Upon review, Requester did not request the undisclosed documents.
Therefore, OOR properly limited its review to the original request as written. It
did not consider Requester’s modified request on appeal.3
              Moreover, because Requester admits that he did not request these
records, he cannot credibly claim that PHMC improperly withheld them.
Consequently, any issues relating to these undisclosed records, i.e., whether OOR
erred by not conducting an in camera review or requiring PHMC to substantiate its
claims to exemption, are not properly before us at this time and will not be
addressed in this appeal.
              2. Copying Fees
              Next, Requester claims OOR erred or acted arbitrarily in authorizing a
duplication fee of 25 cents per page pursuant to Section 1307(b)(1)(i) of RTKL.
According to Requester, this fee conflicts with the “prevailing fees” language in
Section 1307(b)(2). Specifically, he claims a copying charge of 25 cents per page
is excessive and exceeds the prevailing fee for comparable duplication services
charged by local business entities.
              Pursuant to Section 1307(b)(1)(i) of the RTKL, OOR is authorized to
establish fees for duplication by photocopying for Commonwealth agencies and
local agencies. Such “fees must be reasonable and based on prevailing fees for
comparable duplication services provided by local business entities.”               Section
1307(b)(2) of the RTKL. This Court has found that 25 cent per page charge is
reasonable. Weiss v. Williamsport Area School District, 872 A.2d 269, 272 (Pa.
Cmwlth. 2005); see also State Employees' Retirement System v. Office of Open

       3
         As the OOR noted, there is nothing prohibiting Requester from filing another request
with the PHMC.


                                             8
Records, 10 A.3d 358, 361 (Pa. Cmwlth. 2010) (SERS); Baravordeh v. Borough
Council of Prospect Park, 699 A.2d 789, 791 (Pa. Cmwlth. 1997), appeal denied,
725 A.2d 183 (1998).
              Pursuant to this authority, OOR approved copying fees of up to 25
cents per page for standard-sized, black and white records. Other than asserting
that some local business entities may charge less, Requester offered nothing to
substantiate his claim that 25 cents per page is not the prevailing fee charged by
local business entities or that the fee is unreasonable. As this Court previously
upheld the fee as reasonable, we conclude OOR did not err in authorizing PHMC
to charge a fee of up to 25 cents per page.4
              3. Waiver
              Finally, Requester presents numerous other issues in the statement of
questions involved portion of his brief. Petitioner’s Brief at 5-7. He asserts:
PHMC failed to notify third parties, including property owners directly impacted
by the pipeline, of their ability to participate in the appeal; OOR’s interim
guidelines violated his due process and equal protection rights by requiring him to
file supplemental information; OOR erred by not sufficiently describing which
records PHMC disclosed; and, OOR’s final determination is not supported by
substantial evidence.     However, Requester does not adequately develop these
issues in his brief. Consequently, these issues are waived. See Pa. R.A.P. 2119(a)
(“The argument shall be divided into as many parts as there are questions to be
argued; and shall have at the head of each part . . . the particular point treated
therein, followed by such discussion and citation of authorities as are deemed

       4
         We note that, at this point in time, Requester has not requested copies and PHMC has
not charged any fees for duplication.


                                             9
pertinent.”); Commonwealth v. Spotz, 716 A.2d 580, 585 n.5 (Pa. 1998), cert.
denied, 526 U.S. 1070 (1999) (failure to develop issue in appellate brief results in
waiver).
            Accordingly, we affirm.




                                      MICHAEL H. WOJCIK, Judge




                                        10
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ralph Duquette,                        :
                                       : No. 1511 C.D. 2015
                       Petitioner      :
                                       :
                  v.                   :
                                       :
Pennsylvania Historical                :
and Museum Commission,                 :
                                       :
                       Respondent      :


                                    ORDER


           AND NOW, this 21st day of June, 2016, the final determination of the
Office of Open Records, dated July 22, 2015, is AFFIRMED.




                                     __________________________________
                                     MICHAEL H. WOJCIK, Judge